UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1532


SHON ASHBY,

                    Plaintiff - Appellant,

             v.

U.S. DEPARTMENT OF STATE; UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, (USCIS); REX TILLERSON, Secretary of State,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cv-00585-FDW-DCK)


Submitted: August 28, 2017                                  Decided: September 20, 2017


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Shon Ashby, Appellant Pro Se. Stacey Ilene Young, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Shon Ashby appeals the district court’s order dismissing his amended complaint

under Fed. R. Civ. P. 12(b)(1), (6), for lack of subject matter jurisdiction and failure to

state a claim. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court, Ashby v. U.S. Dep’t of State, No.

3:16-cv-00585-FDW-DCK (W.D.N.C. Apr. 12, 2017). To the extent that Ashby seeks to

raise a new issue on appeal, we perceive no exceptional circumstances that would allow

us to reach such an issue. See Pornomo v. United States, 814 F.3d 681, 686 (4th Cir.

2016).     We deny Ashby’s motion to remove Appellees’ attorneys and nullify the

judgment, motion for return of visa application fees, motion to add additional defendants,

and motion for fraud. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2